Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  155886 & (73)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Stephen J. Markman
            Plaintiff-Appellant/                                                                             Brian K. Zahra
            Cross-Appellee,                                                                            Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 155886                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 329091
                                                                    Kalamazoo CC: 2014-000785-FJ
  VICTOR MANUEL GARAY,
             Defendant-Appellee/
             Cross-Appellant.
  _____________________________________/

          By order of April 5, 2019, the application for leave to appeal the June 8, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant were held in abeyance pending the decision in People v Masalmani (Docket
  No. 154773). On order of the Court, leave to appeal having been denied in Masalmani
  on May 29, 2020, 505 Mich ___ (2020), the applications are again considered. Pursuant
  to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REVERSE the judgment of
  the Court of Appeals to the extent that it would broadly preclude sentencing courts from
  considering, at all, the traditional objectives of sentencing – punishment, deterrence,
  protection, retribution, and rehabilitation – when considering whether to sentence persons
  who were under the age of 18 when they committed their offenses to a term of life
  without parole. Although reliance on other criteria to the exclusion of, or without proper
  consideration of, Miller v Alabama, 567 US 460 (2012), would be an abuse of discretion,
  mere consideration of the traditional objectives of sentencing or other factors is not, per
  se, an error of law. See MCL 769.25(6)-(7).

         In addition, in light of People v Skinner, 502 Mich 89 (2018), we VACATE the
  remainder of part IV of the Court of Appeals judgment and we REMAND this case to
  that court to determine whether the trial court properly considered the “factors listed in
  Miller v Alabama, [567 US 460] (2012),” MCL 769.25(6), or otherwise abused its
  discretion. The application for leave to appeal as cross-appellant is DENIED, because we
  are not persuaded that the questions presented should be reviewed by this Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
         t1014
                                                                               Clerk